DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on March 26, 2020 for application number 16/659,029. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 and 03/22/2021 are noted. The submission is in compliance with the provisions of 37 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 describe a computer-readable recording medium.  
Further, Applicant's specification, page 15 ln 11-13, fails to explicitly define the scope of “a computer readable medium”.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claim 15 “computer-readable recording medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations elements "… data storage section configured to acquire…"and “…configuration information file acquisition section configured to check…” has been interpreted under 35 U.S.C. 112(f), because it uses non-structural term “section” coupled with functional language “configured to”, non-structural term “terminal” coupled with functional language “configured to”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Therefore the sections and terminal are software which is indefinite.

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation:
Independent claim 1 limitation: "… a data storage section configured to acquire.."; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "section” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  

Independent claim 8 limitation: "… a content file acquisition section configured to specify..."; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses "section” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  

Claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

“…a data storage section configured to acquire the digital content from a content management system and store acquired data …” Therefore the section is software which is indefinite.

2) “content file acquisition section configured to specify…” has no corresponding structure to implement in written description “content file acquisition section” described in the specification in page 8,
“…The content file acquisition section is configured to specify the corresponding content file on a basis of the configuration information file which is stored in the data storage section when the content file which constitutes the digital content is designated …” Therefore the section is software which is indefinite.

Claims 2-7 and 9-14, do not cure deficiencies and is therefore rejected by virtue of their dependence.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le Chevalier (US 2010/0312780) (hereinafter Chevalier).
Regarding claim 1, Chevalier teaches a method of viewing a digital content using a viewer terminal implemented using a computer and including a data storage section configured to acquire the digital content from a content management system data (see Fig. 7A, Fig. 8, para [0028-0029], para [0035], discloses reader devices (viewer terminal) that acquires digital publication content segments (data storage section)  of publication content from publication content system (content management system)), and store acquired data (see Figs. 6-7A,  para [0052], para [0054], discloses storing publication content segments at a particular storage location, online bookshelf), the content management system being implemented using a computer and configured to manage the digital content (see Fig. 2, para [0021-0023], para [0035], discloses publication content system configured to manage electronic publication content), and the digital content being composed of a group of configuration files including a plurality of content files and a configuration information file that indicates a file configuration of a plurality of electronic files including the plurality of content files (see para [0035-0036], discloses segments of publication content into sections (group of configuration files) including content files and open packaging format (configuration information file) indicating file configuration for electronic content files), wherein: the plurality of content files each have a file name determined utilizing content file specific information that is obtained utilizing a body portion of the content file and that enables the content file to be uniquely identified (see Figs. 7A-C, para [0036], para [0043,0045], discloses determining a unique identifier (file name) derived from hash function performed on publication content (content file specific information) that is obtained by utilizing publication content components (body portion) and enabling the publication content to be uniquely identified, displaying positions of publication content components); the configuration information file specifies the plurality of content files utilizing the file name determined utilizing the content file specific information (see para [0039], para [0043,0045], discloses hash information determining publication content in identifying unique identifiers determined for publication content components to display different positions of the publication content components).
The following elements are contingent clauses, given broadest reasonable interpretation the performance recited by contingent steps need not to be carried out in order for method to be performed. (see MPEP § 2111.04)  “the viewer terminal checks if the configuration information file corresponding to the digital content is stored in the data storage section of the viewer terminal when the digital content is designated, and acquires the configuration information file from the content management system and stores the acquired configuration information file in the data storage section if the configuration information file corresponding to the digital content is not stored in the data storage section, checks if the configuration information file which is held by the content management system has been updated if the configuration information file corresponding to the digital content is already stored in the data storage section, and acquires the updated configuration information file from the content management system and stores 


Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The primary reason for indication of allowance of claim 8 in the instant application is because the prior arts of record do not teach or suggest “a configuration information file acquisition section configured to check if the configuration information file corresponding to the digital content is stored in the data storage section of the viewer terminal when the digital content is designated, acquire the configuration information file from the content management system and store the acquired .”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.

Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hou US Publication No. 2013/0080887.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Courtney Harmon/Examiner, Art Unit 2159